Citation Nr: 0127691	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  96-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $13,406.00.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1943 to May 1946.  
In July 1993, the Roanoke, Virginia, Regional Office (RO) 
proposed to retroactively reduce the appellant's Department 
of Veterans Affairs (VA) improved death pension benefits as 
of February 1, 1990 based upon her previously unreported 
earned income for the year 1990.  In September 1993, the RO 
implemented the proposed reduction.  In July 1994, the 
appellant was informed in writing of the overpayment of VA 
improved death pension benefits in the amount of $13,406.00 
and her appeal and waiver rights.  In August 1994, the 
appellant requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $13,406.00 upon its finding of 
misrepresentation of a material fact.  In April 2000, the 
Board remanded the appellant's claim to the RO for additional 
action.  In September 2000, the RO determined that the record 
did not establish the appellant's misrepresentation of a 
material fact and denied the appellant's waiver request upon 
application of 38 C.F.R. § 1.965(a) (2001).  The appellant 
has been represented throughout this appeal by the Virginia 
Department of Veterans Affairs.  


REMAND

In its April 2000 remand instructions, the Board requested 
that the appellant provide information as to her income for 
the years 1990, 1991, and 1992.  In an April 2000 letter to 
the appellant, the RO requested that she provided information 
as to her income for the years 1990, 1991, and 1992.  In a 
February 2001 supplemental statement of the case, the RO 
reported that the appellant had not provided the requested 
financial information.  The RO indicated that if the 
appellant's VA improved death pension benefits could be 
partially restored for the period between 1990 and 1993, the 
amount of the overpayment of such benefits to her would be 
reduced.  In response to the Board's remand instructions and 
the RO's request, the appellant submitted a February 2001 
written statement in which she conveyed that she obtained 
information from the Social Security Administration (SSA) 
that she had earned income of $910.61 in 1990; $2,402.95 in 
1991; and $611.47 in 1992.  She stated that she had no earned 
income in 1993 and the years thereafter.  The appellant 
advanced that verification of her income could be obtained 
from the SSA.  The record does not reflect that such 
verification has been requested.  The Board notes that the 
claims file reflects that an Income Verification Match (IVM) 
file may exist which may include federal tax information 
furnished by the Internal Revenue Service regarding the 
creation of the overpayment. Since this information may be 
necessary for appellate review, the IVM file should be 
forwarded to the Board in accordance with the required 
procedures for handling appeals involving IVM folders.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where evidence in support of the 
appellant's claim may be in governmental records, the VA has 
the duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  Further, the Court has clarified that 
the VA's duty to assist the appellant includes an obligation 
to obtain the records from the SSA.  Masors v. Derwinski, 2 
Vet. App. 181, 187-188 (1992).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of 
any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (VCAA); enacted at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  The Secretary of the VA has recently 
issued amended regulations implementing the VCAA.  66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The appellant's request 
for waiver of recovery of the overpayment of VA improved 
death pension benefits in the amount of $13,406.00 has not 
been considered under the amended statutes and regulations.  
Therefore, the claim must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

1.  The RO should contact the SSA and 
request that it provide all available 
documentation pertaining to the 
appellant's earned income and SSA benefits 
for the years 1990, 1991, 1992, and 1993.  

2.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

3  The Committee must then review the 
record and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

4.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of an overpayment of 
VA improved death pension benefits in the 
amount of $13,406.00 with express 
consideration of the provisions of 38 
C.F.R. §§ 1.962, 1.965 (2001).  2.  If 
the decision remains adverse to the 
appellant, the RO should then forward to 
the Board the appellant's Income 
Verification Match (IVM) folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

If the claim is denied, the appellant and her accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The appellant is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the appellant's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


